         Case 4:19-cv-00212-CDL Document 46 Filed 05/18/21 Page 1 of 12



                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF GEORGIA
                               COLUMBUS DIVISION

S.P.S., a minor, by and through                       *
LINDIE SNYDER, her mother,
custodial parent, and next friend,                    *

      Plaintiffs,                                     *

vs.                                                   * CASE NO. 4:19-CV-212 (CDL)

INSTANT BRANDS, INC. and DOUBLE                       *
INSIGHT, INC.,
                                                      *
      Defendants.
                                                      *

                                         O R D E R

      Disappointingly,            counsel      for    the    parties      again    seek      the

Court’s     intervention          on    simple       discovery      disputes      that       they

should have been able to resolve themselves.                           Presently pending

before     the    Court     are    Plaintiff’s         motion    to    compel      discovery

responses        (ECF     No.     34)    and     Plaintiff’s          motion      to    remove

confidentiality designations (ECF No. 35).                            Those motions are

both granted to the extent set forth below.

      As a preliminary matter, it is clear to the Court that

Defendant        Instant    Brands       Inc.    is       largely    to   blame        for    the

disputes presented by Plaintiff’s current motions.                                 Plaintiff

asserts—and        Instant        Brands     does      not    seriously        dispute—that

Instant      Brands        refused      to      provide      verified       interrogatory

answers, failed to produce a privilege log that complies with
        Case 4:19-cv-00212-CDL Document 46 Filed 05/18/21 Page 2 of 12



Federal      Rule   of    Civil      Procedure     26,     and   refused   to     remove

confidentiality designations from non-confidential documents.

       Instant Brands also failed to meet the Court’s deadlines

from a prior discovery order.                In that order, the Court required

Instant      Brands      to   provide       the    discovery     responses      it     had

promised Plaintiff in mid-December by February 11, 2021.                             Order

5    (Jan.   28,    2021),     ECF    No.   31.      The    Court     further   ordered

Instant Brands to produce other similar incidents information by

February 18, 2021.            Id. at 4-5.         Instant Brands represents that

it began reviewing electronically stored information databases

so it could provide responses in accordance with the Court’s

order on February 1, 2021, only forty-two days before discovery

closed.      The review is now expected to take until at least mid-

August 2021.         Instant Brands contends that the “vast majority”

of    the    present      discovery     disputes         “will   be    resolved      once

[Instant Brands] has been given an opportunity to review and

incorporate documents in its possession that are responsive to

Plaintiff’s requests.”            Def.’s Resp. to Pl.’s Mot. to Strike 2,

ECF No. 42.         Discovery, though, closed on March 15, 2021.                      The

dispositive motion deadline was April 15, 2021.                          Neither side

moved for an extension of these deadlines.                        Yet, more than a

month after discovery closed, Instant Brands sought a stay of




                                             2
      Case 4:19-cv-00212-CDL Document 46 Filed 05/18/21 Page 3 of 12



discovery so it can complete its document review and engage in

settlement negotiations.1

     The    Court   will   not     “stay”    discovery.    The     Court   does,

however,    find    good   cause    to   reopen   discovery.       Though    the

parties did not file a motion to extend the discovery deadline

or the dispositive motion           deadline, Plaintiff     is “willing to

allow Instant Brands the additional time it says it needs for

review.”    Pl.’s Mem. in Supp. of Mot. to Strike 7, ECF No. 34-1.

Within fourteen days of today’s Order, the parties shall submit

a joint proposed amended scheduling order to get discovery back

on track.    The Court now turns to the specific issues presented

by Plaintiff’s motions.

I.   Interrogatory Answers and Discovery Responses

     The first dispute is over Defendant Instant Brands Inc.’s

interrogatory       answers,     other       similar   incidents     evidence,

privilege log, and overdue discovery responses.

     A.     Unverified Interrogatory Answers

     Federal Rule of Civil Procedure 33(b)(3) requires that each

interrogatory “must, to the extent it is not objected to, be

1 Instant Brands also summarily argues that Plaintiff’s discovery
requests regarding how the product that allegedly injured Plaintiff is
designed, manufactured, and sold and the discovery requests regarding
other similar incidents are overly broad and not proportionate to the
needs of the case. Instant Brands did not, though, establish that the
discovery   sought   and   the  associated   costs   are  sufficiently
disproportionate to warrant excusal from having to produce the
relevant materials.    If the parties wish to engage in settlement
negotiations, they are welcome to do so, but exploratory settlement
discussions are not good cause for a stay of discovery.


                                         3
         Case 4:19-cv-00212-CDL Document 46 Filed 05/18/21 Page 4 of 12



answered separately and fully in writing under oath.”                                 Instant

Brands does not dispute that it provided unverified answers and

unverified         amended     answers    to    Plaintiff’s          interrogatories     and

did     not        provide     verified        answers        even     though     Plaintiff

repeatedly asked for them.                Plaintiff filed a motion to strike

the     unverified           interrogatory         answers;       three       weeks    after

Plaintiff          filed    that   motion,     Instant        Brands    finally    provided

verified answers to the interrogatories.                        Instant Brands offered

no explanation for its               refusal to         answer the          interrogatories

under oath until after Plaintiff filed a motion on the issue.

Although        the        Court   declines        to    strike        the     now-verified

interrogatory          responses,     the      Court     finds       that    sanctions   are

warranted.2          See Fed. R. Civ. P. 37(a)(5) (requiring sanctions if

interrogatory answers are provided after a motion to compel them

is filed unless certain exceptions that do not apply here are

met).        The Court addresses the amount of sanctions below.

        B.      Other Similar Incidents Evidence

        The Court ordered Instant Brands to produce the following

information by February 18, 2021: for “each Instant Pot model

which during the five years preceding Plaintiff’s incident in

this case produced an event in which the lid blew off while the

cooker       was    still    pressurized:       (1)     the    model    number;    (2)   the



2 Plaintiff sought sanctions in her motion to compel, and Instant
Brands had an opportunity to be heard on the issue.


                                               4
         Case 4:19-cv-00212-CDL Document 46 Filed 05/18/21 Page 5 of 12



specifications        that       would        permit     a   reasonable     person     to

determine whether the model is substantially similar to the IP-

DUO 60 V2 in terms of its lid and its safety features for using

the product’s pressure cooker feature; (3) a description of the

nature of the event, including the date and injuries allegedly

sustained;      and   (4)    for    those       incidents     which   Instant    Brands

maintains were not substantially similar to the incident alleged

by Plaintiff, a statement by Defendant as to why it contends

that the model and/or incident is not substantially similar to

the    IP-DUO    60   V2    in    terms of         the   features relevant      to   this

case.”       Order 4 (Jan. 28, 2021), ECF No. 31 (footnote omitted).

       Instant Brands does not dispute that it failed to provide

complete other similar incidents information as required by the

Court’s order.        Instant Brands does not object to providing the

information that the Court previously ordered, but it contends

that    it    needs   more       time    to    complete      its   review   because   of

difficulties exporting data from its trouble ticket databases.

Instant Brands represents that it will supplement its responses

after it completes its document review. 3                    As discussed above, the

Court will reopen discovery to permit Instant Brands to comply

with its discovery obligations, and the parties shall confer on




3 Under the circumstances, it may make sense for Instant Brands to have
a rolling production; that is something the parties can address when
they discuss their proposed amended scheduling order.


                                               5
         Case 4:19-cv-00212-CDL Document 46 Filed 05/18/21 Page 6 of 12



an     amended     scheduling       order            to     expeditiously            resolve      the

outstanding discovery.

        The Court’s prior order                 did not          address whether Instant

Brands     would    be    required        to    produce          other      similar       incidents

evidence     regarding       incidents          that       occurred       after      the    one     at

issue in this action.              Since a dispute appears to be brewing on

this    issue,     the    Court     observes              that    under       binding      Eleventh

Circuit     precedent,        “evidence          of       similar      occurrences          may     be

offered to show a defendant’s notice of a particular defect or

danger,     the    magnitude       of   the      defect          or   danger      involved,       the

defendant’s        ability    to    correct           a    known      defect,       the    lack     of

safety     for     intended       uses,        the    strength         of     a   product,        the

standard of care, and causation.”                         Hessen ex rel. Allstate Ins.

Co. v. Jaguar Cars, Inc., 915 F.2d 641, 650 (11th Cir. 1990).

Thus, as the Court has previously observed, the relevance of

other similar incident evidence “is not dependent solely upon

whether it is probative of prior notice.”                                In re Mentor Corp.

ObTape Transobturator Sling Prods. Liab. Litig., No. 4:08-MD-

2004 (CDL), 2010 WL 1962943, at *1 (M.D. Ga. May 14, 2010).

Such    evidence     may     be    relevant          to     issues       of    causation       or   a

product’s dangerousness; so as long as subsequent occurrences

satisfy     the     “substantial          similarity”             test,       they     should       be

discoverable.         Id. at *1 & n.1; accord Dollar v. Long Mfg.,

N.C.,     Inc.,     561    F.2d    613,        617        (5th    Cir.      1977)     (“While       an


                                                 6
           Case 4:19-cv-00212-CDL Document 46 Filed 05/18/21 Page 7 of 12



accident occurring after the one under investigation might not

have been relevant to show defendant’s prior knowledge or notice

of    a    product       defect,     it    may       have    been       highly     relevant     to

causation[.]”).4

          C.     Privilege Log

          The Court previously ordered Instant Brands to produce a

privilege log within fourteen days of the Court’s January 28,

2021 order.             Instant Brands does not dispute that it failed to

provide a complete privilege log that complies with Federal Rule

of    Civil       Procedure       26(b)(5).          The     “privilege        logs”        Instant

Brands          did     produce     with    its        supplemental           Rule      26(a)(1)

disclosures contain only a date, a Bates range, and the basis

for       the    privilege     assertion.             That        is    not   enough.         Rule

26(b)(5)(A)(ii) requires the party withholding information under

a claim of privilege to “describe the nature of the documents,

communications,           or   tangible     things          not    produced      or    disclosed

. . . in a manner              that, without           revealing information itself

privileged or protected, will enable other parties to assess the

claim.”          It is not clear from the present record whether Instant

Brands          cured    the   deficiencies           in    its        privilege      log    after

Plaintiff filed her motion to compel; if Instant Brands has not

already cured the deficiencies, it shall do so within seven days

4 In Bonner v. City of Prichard, 661 F.2d 1206, 1207 (11th Cir. 1981)
(en banc), the Eleventh Circuit adopted as binding precedent all
decisions of the former Fifth Circuit handed down prior to the close
of business on September 30, 1981.


                                                 7
         Case 4:19-cv-00212-CDL Document 46 Filed 05/18/21 Page 8 of 12



of   today’s     Order,    and     any    supplemental       privilege      logs   shall

comply with Rule 26(b)(5).                Instant Brands gave no reason for

failing to provide a complete privilege log despite Plaintiff’s

requests for one.          Sanctions are warranted.               See Fed. R. Civ. P.

37(a)(5)      (requiring        sanctions    if    Rule     26(a)    disclosures      are

provided after a motion to compel them is filed unless certain

exceptions that do not apply here are met); Fed. R. Civ. P.

37(b)(2)(C)      (requiring        sanctions      on    a   party    who    disobeys    a

discovery order).          The Court addresses the amount of sanctions

below.

       D.     Other Discovery Responses

       Instant Brands does not dispute that it failed to produce

the discovery responses it promised to Plaintiff by mid-December

2020, even after the Court ordered Instant Brands to produce

those responses within fourteen days of the Court’s January 28,

2021   order.         It   is    not     clear    why    Instant     Brands    promised

discovery responses for mid-December 2020 if it did not have

sufficient       information        to    meet     the      extended       deadline    it

requested, but Plaintiff appears to accept that Instant Brands

will        produce    additional          documents        and     supplement        its

interrogatory answers based on its continuing document review.

Instant Brands represents that its supplemental responses will

include information and documents regarding its communications

with the Consumer Product Safety Commission and documents from


                                            8
        Case 4:19-cv-00212-CDL Document 46 Filed 05/18/21 Page 9 of 12



the    product     manufacturer,       Guangdong     Midea        Consumer    Electric

Manufacturing       Co.    (“Midea”).          Instant       Brands’    supplemental

discovery responses should also include an explanation of what

product testing it did (if any) and whether it is aware of any

product testing performed by Midea.

       E.      Sanctions

       As   discussed      above,    sanctions    are    warranted      for       Instant

Brands’ refusal to provide verified interrogatory answers and

failure to produce a privilege log that complies with Rule 26.

Plaintiff’s counsel submitted declarations stating that the fees

and costs incurred for prosecuting and preparing the motion to

compel verified interrogatory responses and compliance with the

Court’s January 28, 2021 order total $17,800.00: 30.0 hours of a

partner’s time at a rate of $500 per hour and 8.0 hours of an

associate’s time at a rate of $350 per hour.                           Pearson Decl.

¶ 16, ECF No. 34-2; Kress Decl. ¶ 22, ECF No. 34-3.                         The motion

to    compel     acknowledges       that   Plaintiff         is   willing    to    allow

Instant Brands additional time to complete its document review

and supplement its discovery responses regarding other similar

incidents and certain other topics, so the Court declines to

impose sanctions with regard to those two issues.                        But Instant

Brands offered no justification for its refusal to verify the

interrogatory      answers     or    its   failure      to    provide   an    adequate

privilege log.        The Court finds that a reasonable sanction is


                                           9
        Case 4:19-cv-00212-CDL Document 46 Filed 05/18/21 Page 10 of 12



$3,200.00—5.0 hours of a partner’s time and 2.0 hours of an

associate’s time incurred in prosecuting the motion to compel on

these    two     issues.           Instant    Brands        shall    pay    $3,200.00      to

Plaintiff, through Plaintiff’s counsel, within thirty days of

today’s Order.

II.     Confidentiality Designations

        The second dispute is over Instant Brands’ confidentiality

designations.          Under the protective order the parties agreed to,

a     party      may     designate           certain        discovery       material      as

confidential.          See generally Protective Order (Dec. 15, 2020),

ECF No. 23.        The protective order also outlines a process for

challenging      confidentiality           designations        and    provides     that   if

the   issue    cannot        be    resolved       between    the     parties,    then     the

dispute should be presented to the Court by motion.                              Id. ¶ 9.

Here,      Instant        Brands       designated           certain        documents       as

confidential,           including          product      user         manuals,      product

information webpages, product packaging materials, and product

and     recipe     booklets.               When     Plaintiff         challenged       these

confidentiality designations, Instant Brands refused to permit

its attorney to remove them.                       It was only after Plaintiff’s

counsel       filed      a        motion     to     remove      the        confidentiality

designations that Instant Brands agreed to remove them.                            Instant

Brands offered no explanation for failing to resolve the issue

without putting Plaintiff to the expense of filing a motion.


                                              10
        Case 4:19-cv-00212-CDL Document 46 Filed 05/18/21 Page 11 of 12



        “Courts have inherent authority to ‘police’ the proceedings

before them.”          Stimson v. Stryker Sales Corp., 835 F. App’x 993,

998 (11th Cir. 2020) (per curiam) (quoting Chambers v. NASCO,

Inc., 501 U.S. 32, 46, (1991)). “Courts can sanction parties who

have      acted        in      bad      faith,             vexatiously,        wantonly,        or

oppressively.”          Id.     (citing Chambers, 501 U.S. at 45–46).                           “A

court    may    conclude       that     a    party has          acted   in bad       faith     ‘by

delaying        or     disrupting           the        litigation       or     by     hampering

enforcement of a court order.’” Id. (quoting Chambers, 501 U.S.

at 46).     “Appropriate sanctions for such a finding include . . .

an award of attorney’s fees.”                      Id.        Again, Instant Brands gave

no     legitimate       explanation           for       its     refusal      to     change     the

designations when Plaintiff first challenged the designations.

The    Court    finds       that     Instant        Brands      acted     in   bad    faith     in

refusing        to     remove        the      confidentiality             designations         for

documents that were obviously not confidential, including public

websites and inserts that came with its products that were sold

to    members     of   the     public.         As      a    sanction for this          conduct,

Instant Brands shall pay Plaintiff reasonable expenses incurred

in prosecuting the motion to compel removal of c onfidentiality

designations.

        Plaintiff’s counsel submitted declarations stating that the

fees and costs incurred for prosecuting and preparing the motion

to     compel        removal       of       confidentiality         designations             total


                                                  11
        Case 4:19-cv-00212-CDL Document 46 Filed 05/18/21 Page 12 of 12



$3,025.00: 5.0 hours of a partner’s time at a rate of $500 per

hour and 1.5 hours of an associate’s time at a rate of $350 per

hour.     Pearson Decl. ¶ 6, ECF No. 35-2; Kress Decl. ¶ 8, ECF No.

35-3.     Instant Brands shall pay Plaintiff the $3,025.00 incurred

in prosecuting the motion to compel removal of confidentiality

designations.        Payment    shall   be     made   to    Plaintiff,   through

Plaintiff’s counsel, within thirty days of today’s Order.

                                 CONCLUSION

        Plaintiff’s motion to compel discovery responses                 and for

sanctions (ECF No. 34) is granted to the extent set forth above.

Plaintiff’s motion for sanctions in connection with its motion

to compel removal of confidentiality designations (ECF No. 35)

is granted.      Within thirty days of today’s Order, Instant Brands

shall    pay   Plaintiff    a   total    of     $6,225.00    in   sanctions   as

explained above.        Within fourteen days of today’s Order, the

parties shall submit a joint proposed amended scheduling order

to expeditiously resolve the outstanding discovery.5

        IT IS SO ORDERED, this 18th day of May, 2021.

                                             S/Clay D. Land
                                             CLAY D. LAND
                                             U.S. DISTRICT COURT JUDGE
                                             MIDDLE DISTRICT OF GEORGIA




5 The Court is confident that today’s order will capture counsel’s
attention. To the extent that it does not, counsel is on notice that
the severity of sanctions will escalate if the Court is required to
resolve future similar discovery disputes.


                                        12
